Citation Nr: 0800225	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Michael A. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1996 to 
February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In December 2005, the veteran and his mother testified at a 
hearing before the Board.  A transcript of the testimony 
offered at this hearing has been associated with the record.

The Board denied the claim on appeal in March 2006 and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2007, the Court granted the 
parties' Joint Motion for Remand and vacated the Board's 
decision.  During the course of this appeal, the veteran 
withdrew his claims of entitlement to service connection for 
a disorder of the lumbosacral spine and a disorder of the 
cervical spine, which the Board also denied in March 2006.  
These claims were dismissed by the Court's July 2007 order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In the July 2007 Joint Motion, the parties indicated that 
further development under the Veterans Claims Assistance Act 
(VCAA) was necessary and that the March 2006 Board decision 
was insufficient in its reasons and bases.  With regard to 
the VCAA, the parties indicated that there may be outstanding 
medical evidence in the possession of VA, namely at the 
Battle Creek VA medical center and the VA clinic in Lansing.  
The parties also indicated that the veteran may be able to 
provide information regarding private medical treatment, and 
that the Navy Addictions and Rehabilitation Education 
Department (NARED) and the Navy Mental Health Clinic might be 
in possession of relevant records.  Moreover, the veteran has 
submitted additional evidence that has yet to be considered 
by the Agency of Original Jurisdiction (AOJ), and he 
specifically declined to waive AOJ consideration thereof.  
Accordingly, a remand is necessary before the Board can 
address the merits of the claim on appeal, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as well as which requests 
that he provide VA with any evidence in 
his possession that might substantiate 
his claim.  

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
psychiatric disorder since his discharge 
from service.  After securing the 
necessary release(s), the RO should make 
reasonable efforts to obtain these 
records.

3.  The AMC/RO should make reasonable 
efforts to obtain all of the veteran's VA 
medical records, including those from the 
Battle Creek VA medical center and the VA 
clinic in Lansing.  If such records are 
unavailable, a notation to such effect 
should be made in the claims file.

4.  The AMC/RO should make reasonable 
efforts to obtain records from NARED and 
the Navy Mental Health Clinic.  If such 
records are unavailable, a notation to 
such effect should be made in the claims 
file.

5.  After attempting to secure all 
possibly outstanding relevant evidence 
the veteran should be afforded a VA 
psychiatric examination to address the 
etiology of any psychiatric disorder, to 
include schizoaffective disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address whether it is at least 
as likely as not that any currently 
diagnosed psychiatric disorder, to 
include schizoaffective disorder, is 
related to the veteran's period of 
service.  The examiner is asked to 
provide full rationale for any 
conclusions provided in the examination 
report.  

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If the claim on appeal 
remains denied, the appellant and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

